ON motion for rehearing.
LATTIMORE, Judge.
— If we understand appellant’s motion, he complains throughout that the testimony is not sufficient to support the conviction. The sufficiency of the testimony and the weight to be given to the evidence is by statute put within the province of the jury to decide. They have decided same in this case against appellant. Looking again to the testimony, we observe that the girl testified that appellant had intercourse with her. He denied this. We can not take this *664question away from the jury. There is evidence which, if believed, would justify the conviction.
The motion for rehearing is overruled.

Overruled.